FERRELL, Judge:
The appellant was tried before a general court-martial, with members, at Camp Pendleton, California, during April and May, 1978. Contrary to his not guilty plea, ap*733pellant was convicted of the following Charge and specification:
Charge: Violation of the Uniform Code of Military Justice, Article 118, 10 U.S.C. § 918.
Specification: In that Corporal David L. Martin, U. S. Marine Corps, Headquarters and Service Company, 1st Reconnaisance Battalion, 1st Marine Division (Rein), Fleet Marine Force, Camp Pendleton, California, did, at the Wire Mountain One Housing Area, located at Marine Corps Base, Camp Pendleton, California, on or about 7 February 1978, murder Mrs. Leslie Martin, his wife, by means of strangulation.
The court sentenced appellant to be reduced to pay grade EL-1, to forfeit all pay and allowances, to be confined at hard labor for 30 years, and to be discharged from the Marine Corps with a dishonorable discharge. The general court-martial convening authority, on 19 July 1978, approved the sentence as adjudged.
Mrs. Leslie Martin was found on her bed in the family’s quarters at Camp Pendleton, California, about 0745, 7 February 1978. The discovery was made by Mrs. Nicholson, a family friend of the Martins. Mrs. Nicholson, after seeing the coloration of Mrs. Martin’s face, felt for a pulse but could find none. She went next door, called the emergency number and explained what she had found. Mrs. Martin was dressed in her panties, brassiere, and religious garments.1 She was on her back, situated lengthwise on the bed, uncovered, with her hands clasped in front of her. Mrs. Martin’s head was tilted to the right with her left cheek up. The left cheek had a bite-mark on it. Rescue personnel arrived within minutes after being notified and undertook emergency procedures. Mrs. Martin was moved by ambulance to the Naval Regional Medical Center at Camp Pendleton and received emergency medical treatment. Despite the best efforts of rescue and medical personnel, Mrs. Martin was pronounced dead at 0852. Rescue and medical personnel were unable to detect a pulse or other vital signs indicating life, but the body was warm when received in the hospital emergency room.
Appellant, in his brief, assigns seven errors. The assigned errors are not discussed in the same order as presented by appellate counsel.
I
THE GENERAL COURT-MARTIAL CONVENING AUTHORITY ABUSED HIS DISCRETION WHEN HE REFUSED TO GIVE HODGE A TESTIMONIAL GRANT OF IMMUNITY.
Corporal Hodge resided in an apartment in the same building as the Martins on the day of Leslie Martin’s death. Corporal Hodge was called to the stand, in an Article 39(a), Uniform Code of Military Justice, 10 U.S.C. § 839(a), session, by the defense and asked certain questions about his relationship with the Martins and his activities on the morning of Mrs. Martin’s death. He exercised his rights under Article 31(b), Uniform Code of Military Justice, 10 U.S.C. § 831(b), and refused to answer most of the questions of defense counsel. The military judge ruled that Corporal Hodge properly exercised his Article 31(b) rights. The trial counsel was then directed by the military judge to present the matter to the convening authority and ascertain if he would grant testimonial immunity to Corporal Hodge. The trial counsel reported to the military judge that he had seen the convening authority and explained to him the legal ramification of the grant of testimonial immunity in the case. The convening authority declined to grant testimonial immunity to Corporal Hodge.
Appellant, in his brief, argues that the question this Court has to answer is whether the convening authority abused his discretion when he refused to give Corporal Hodge a testimonial grant of immunity. Appellate counsel, however, cites no authority in his brief which would support the conclusion that appellant has standing to *734base a complaint on whether or not immunity is granted to another individual. The weight of authority is that the Government is not required to grant immunity to a witness for a defendant. United States v. Bautista, 509 F.2d 675 (1975), cert. denied, 421 U.S. 976, 95 S.Ct. 1976, 44 L.Ed.2d 467 (1975); United States v. Jenkins, 470 F.2d 1061 (8th Cir. 1972), cert. denied, 411 U.S. 920, 93 S.Ct. 1544, 36 L.Ed.2d 313 (1973); United States v. Beasley, 550 F.2d 261 (5th Cir. 1977), cert. denied, 434 U.S. 938, 98 S.Ct. 427, 54 L.Ed.2d 297 (1977); United States v. Smith, 542 F.2d 711 (7th Cir. 1976). We find no support for the contention that the convening authority, when he declined to grant testimonial immunity, was unreasonable, arbitrary, exceeded the bounds of reason, or showed an unconscionable attitude. There is no merit in this assigned error.
II
REVERSIBLE ERROR WAS COMMITTED WHEN THE JURY WAS INFORMED BY A GOVERNMENT WITNESS THAT THE APPELLANT HAD TERMINATED HIS INTERVIEW WITH THE NAVAL INVESTIGATIVE SERVICE BY EXERCISING HIS RIGHTS AND ASKING TO SEE A LAWYER.
The law is well established that evidence of the accused’s reliance on his right to remain silent or his right to consult with an attorney is inadmissible against him. Paragraph 140(a)(4), Manual for Courts-Martial, 1969 (Rev.); United States v. Stegar, 16 U.S.C.M.A. 569, 37 C.M.R. 189 (1969); United States v. Nees, 18 U.S.C.M.A. 29, 39 C.M.R. 129 (1968); United States v. Martin, 16 U.S.C.M.A. 531, 37 C.M.R. 151 (1967); United States v. Jones, 16 U.S.C.M.A. 22, 36 C.M.R. 178 (1966); United States v. Workman, 15 U.S.C.M.A. 228, 35 C.M.R. 200 (1965); United States v. Kemp, 13 U.S.C.M.A. 89, 32 C.M.R. 89 (1962); United States v. Brooks, 12 U.S.C.M.A. 423,31 C.M.R. 9 (1961); United States v. Bayes, 11 U.S.C.M.A. 767, 29 C.M.R. 583 (1960); United States v. Bolden, 11 U.S.C.M.A. 182, 28 C.M.R. 406 (1960); United States v. Kowert, 7 U.S.C.M.A. 678, 23 C.M.R. 142 (1957); United States v. McBride, 50 C.M.R. 126 (A.F.C.M.R.1975); United States v. Eskridge, 41 C.M.R. 912 (A.F.C.M.R.1969). Accepting, as we do in the case sub judice, that the exercise by the appellant of his right to consult with counsel was not admissible, the issue is whether its admission was prejudicial. The standard of specific prejudice is to be our guide in evaluating the effect of the testimony. United States v. Workman, supra. In applying the standard of specific prejudice, certain evidence is particularly pertinent, as well as the manner in which the evidence came before the members.
The prosecution called Mr. Stamper, a special agent for the Naval Investigative Service, to testify as part of its case. Mr. Stamper’s testimony during direct examination by the Government covered the interrogation of the appellant on 7 February 1978. Mr. Stamper, during direct examination, related he advised appellant of his rights, which appellant waived, and then appellant furnished certain information concerning his activities on the day before and morning of Mrs. Martin’s death.
During cross-examination, the following transpired, giving rise to this issue:
Q. You stated that you had an interview with Corporal Martin on the morning of the 7th of February. Approximately how long did that interview last?
A. Approximately 30 minutes. I’m not sure of the exact time. It was terminated by legal counsel.
Q. What time did you begin talking to him, sir?
A. Approximately 1014 is when I first talked to him. We waived his rights at approximately 1020. And I believe some time around 11:00 is when the interview was terminated. .
(R.383).
Q. Isn’t it true that one of his first statements was “I don’t know what this is all about, but I want a lawyer.”?
*735A. I did not hear that. Special Agent Valentine related to me that that statement was made.
Q. And then after — after he was told what he was there for, and then he said, “Then I don’t want a lawyer, and I want to talk.” Is that correct?
A. After the advisement of rights he indicated — told what he was suspected of, he did waive his rights.
(R.384). The trial counsel and defense counsel also conducted redirect and re-cross examination of the witness, but no reference was made to appellant’s request for counsel. The military judge, in response to a member’s inquiry, directed some questions to Mr. Stamper. These questions pertained to the appellant’s response when advised his wife was dead and he was suspected of murder. The members, by their questions revealed no interest in further inquiry into appellant’s terminating the interview by requesting counsel.
The witness, Mr. Stamper, was excused and left the courtroom. The military judge then gave the following instruction to the members:
MJ: Mr. President, during the course of Mr. Stamper’s testimony, he indicated that the — at least I understood his testimony to be — that the interview was terminated because the accused asked for counsel. You may not draw any inference from that which is adverse to the accused. As I’m sure all of you well — are well aware, if a person becomes a suspect in an offense, one of the rights which he’s accorded is the right to ask for counsel and he has an absolute right to terminate any interview which he has voluntarily commenced for any reason or no reason and for the purpose of asking for counsel.
So, my instruction to you is that you may not infer adversely to the accused that if he terminated the interview because he wanted to seek counsel, that therefore he must have something to hide or therefore he must be guilty. Any question about that?
Any objection to that instruction by either side?
TC: Not by the government, Your Hon- or.
IMC: Not by the defense, Your honor. (R.389, 390).
The military judge, after the above instruction to the members, excused them and conducted an Article 39(a) session. During this session, the military judge expressed his displeasure at being surprised that there was a pretrial statement by the appellant. During this discussion, the defense counsel made the following comments:
DC: Yes, sir. There was a — there was a knowing waiver. Obviously the reason I wanted the testimony as it was, was that yes, he wanted a lawyer until he was told what happened, and obviously at that time he decided he didn’t need a lawyer and he wanted to talk about it, sir. I had no problems with what happened, sir, from a defense standpoint.
(R.390).
The statement concerning the termination of the interview of the appellant by counsel was not elicited by the prosecution, but occurred during cross-examination. We are not unmindful the witness was an agent of the Naval Investigative Service and as such was probably an experienced witness. His testimony, however, when read in its entirety, appears to be responsive to the questions propounded and professional in every respect. It bears no resemblance to a vindictive witness looking for vague opportunities to slip in information he knows is inadmissible under the rules of evidence.
The trial defense counsel offered no objection, or motion, and requested no instruction by the military judge. The military judge did instruct the members sua sponte that they were not to make any adverse inferences against the accused for exercising his rights. Our review of the record convinces us that the defense counsel, as a matter of trial tactics, chose to reveal to the members appellant’s conduct when interrogated on 7 February 1978. He brought out during cross-examination of Mr. Stamper that appellant initially requested counsel and then waived counsel and made a statement. This was also disclosed by appellant *736during his direct examination. We find no specific prejudice, under the circumstances, resulting from that portion of Mr. Stamper’s answer which disclosed the interview was terminated by counsel. The non-prejudicial effect of this answer is further bolstered by the court members who proposed questions, prior to the military judge’s instruction, none of which pertained to appellant’s terminating the interview by requesting counsel. We find no merit in this assignment of error.
Ill
THE MILITARY JUDGE ERRED TO THE PREJUDICE OF THE APPELLANT WHEN HE ALLOWED INADMISSIBLE HEARSAY TESTIMONY TO COME BEFORE THE JURY AND THEN REFUSED TO GIVE A REQUESTED LIMITING INSTRUCTION.
Staff Sergeant Turner, a special agent with the Naval Investigative Service, testified that Sergeant Gonzales, at 1700 on 7 February 1978, could identify an automobile in the Provost Marshal’s lot. The defense counsel objected to this testimony as hearsay. The military judge agreed the answer was hearsay, but found it admissible for a legitimate purpose. Sergeant Gonzales, during prior cross-examination by the defense counsel, had stated that he did not think the automobile that he was shown by the agent was the same automobile he had seen parked in the street outside his quarters at 0555 on 7 February 1978. The military judge instructed the members concerning Staff Sergeant Turner’s testimony:
The response of the witness is to be considered only in this regard considering what Gonzales told him, only as a predicate for what activities this particular witness did and not for the truth of the content which is contained in the statement.
(R.427). We find no error in the way the military judge ruled and instructed in regard to this testimony. Sergeant Gonzales’ testimony had been attacked by the use of prior inconsistent statements and the Government could, under these circumstances, bolster his credibility by prior consistent statements. United States v. Reliant, 1 U.S.C.M.A. 482, 4 C.M.R. 74 (1952).
If we accepted appellant’s argument that this testimony was inadmissible, we find no prejudice. Appellant testified he was in the apartment on the morning of 7 February 1978, that he parked his car in the vicinity where Sergeant Gonzales saw "it, and that he drove away shortly before 0600. We find no merit in this assigned error.
IV
THE MILITARY JUDGE ERRED TO THE PREJUDICE OF THE APPELLANT WHEN HE REFUSED TO EITHER ALLOW THE RESULTS OF THE POLYGRAPHS WHICH WERE ADMINISTERED TO THE APPELLANT TO COME BEFORE THE MEMBERS OR ALLOW THE APPELLANT’S DEFENSE COUNSEL TO ESTABLISH A FOUNDATION FOR THE ADMISSIBILITY OF THE APPELLANT’S POLYGRAPH EXAMINATIONS WHICH WERE ADMINISTERED IN THIS CASE.
Appellant, prior to trial, was administered several polygraph tests by different examiners. The initial tests were by operators selected by the appellant, followed by tests administered by a qualified Naval Investigative Service operator. During these examinations, appellant was asked questions such as: “Did you talk with Leslie that morning?” “Did you cause Leslie’s death?” “Did you bite Leslie that day?” “Do you know for sure who killed Leslie?” The polygraph operators agreed that appellant showed no deception in his exculpatory responses to the several questions.
The military judge refused to admit the results of these tests during the court-martial and further denied the appellant the opportunity to establish a foundation for the admissibility of the results of the polygraph examination. Appellant argues these rulings by the military judge constituted error.
*737The introduction of polygraph evidence during a trial by court-martial is prohibited by the Manual for Courts-Martial and case law. Paragraph 142e, Manual for Courts-Martial, 1969 (Rev.); United States v. Ledlow, 11 U.S.C.M.A. 659, 29 C.M.R. 475 (1960); United States v. Dolan, 17 U.S.C.M.A. 476, 38 C.M.R. 274 (1968); United States v. Bras, 3 M.J. 637 (N.C.M.R.1977). The military judge was correct when he denied the admission of the results of the polygraph examination. The correctness of his ruling being based on long and well-established legal precedent, he was also correct in denying appellant the opportunity to attempt to establish a foundation for its admissibility.
V
THE MILITARY JUDGE ERRED TO THE PREJUDICE OF THE APPELLANT WHEN HE ALLOWED THE GOVERNMENT TO CALL DOCTOR SPERBER AS AN EXPERT WITNESS IN THE FIELD OF BITE-MARK IDENTIFICATION.
There are no published opinions concerning the admissibility of bite-mark identification in courts-martial tried under the Uniform Code of Military Justice.
Appellant contends this Court should decide:
1. Bite-mark identification has not reached a sufficient level of scientific reliability as to be admissible as evidence before a court-martial.
2. The military judge erred to the prejudice of the appellant by allowing Dr. Sperber to present bite-mark identification evidence.
3. As a result of the military judge’s error, the findings and the sentence in the case sub judice must be set aside.
We have carefully considered these questions, aided by the very able presentations of counsel for both sides at the trial and appellate levels, and have decided as follows:
1. Bite-mark identification has reached a sufficient level of scientific reliability as to be admissible as evidence before a court-martial.
2. The military judge did not err by allowing Dr. Sperber to present bite-mark identification evidence.
The landmark case pertaining to the admissibility of scientific evidence in the United States is Frye v. United States, 293 F. 1013 (D.C.Cir.1923). The test established in Frye has been recognized by the United States Court of Military Appeals in cases tried by courts-martial. The Court, in United States v. Hulen, 3 M.J. 275 (C.M.A. 1977), stated:
In United States v. Ford, 4 U.S.C.M.A. 611, 613, 16 C.M.R. 185, 187 (1954), we adopted the test set forth in Frye v. United States, 54 App.D.C. 46, 293 F. 1013, 1014 (1923), for the admissibility of expert testimony. That test is defined in the following manner:
“ . . Just when a scientific principle or discovery crosses the line between the experimental and demonstrable stages is difficult to define. Somewhere in this twilight zone the evidential force of the principle must be recognized, and while courts will go a long way in admitting expert testimony deduced from a well-recognized scientific principle or discovery, the thing from which the deduction is made must be sufficiently established to have gained general acceptance in the particular field in which it belongs.”
Bite-mark identification has been admitted in evidence (or its approval indicated) by the courts of several states,2 while no cases are reported in which a jurisdiction has excluded its admission. We find the three-pronged analysis set out in People v. Slone, 76 Cal.App.3d 611, 623, 143 Cal.Rptr. 61, 68 (Dist.Ct.App.1978) to be a valid test to determine whether such evidence should be admitted. The guideposts established in Slone are: first, the scientific acceptance and reliability of the methods used must be established; second, the expert testifying *738must establish his credentials which qualify him to render an opinion, and, third, the proponent of the evidence must demonstrate that correct scientific procedures were used. We are satisfied all three requirements were met in the case sub judice.
The scientific acceptance and reliability of the methods used have been recognized by the appellate courts of various states. In People v. Watson, 75 Cal.App.3d 384, 402, 142 Cal.Rptr. 134, 143-144 (Dist.Ct.App. 1977), the court said:
The principles governing admission of “bite-mark” evidence have been authoritatively stated in People v. Marx, 54 Cal. App.3d 100, 126 CahRptr. 350. As Marx indicates, while bite-marks identification has not reached a level of scientific development comparable to well-recognized techniques of identification through dentition, such evidence is nevertheless admissible when based upon “scientifically and professionally established techniques —X-rays, models, . . . photography — to the solution of the particular problem, which, though novel, was well within the capability of those techniques.”
The admissibility of bite-mark evidence was accepted in the Texas courts in Doyle v. State, 159 Tex.Cr.R. 310, 263 S.W.2d 779 (1954), and Patterson v. State, 509 S.W.3d 857, 863 (Tex.Cr.App.1974).
The appellate court of Illinois, Second District, First Division, in People v. Milone, 43 Ill.App.3d 385, 2 Ill.Dec. 63, 356 N.E.2d 1350 (App.Ct.1976), dealt with the question of bite-mark identification. The court cited another Illinois case, People v. Johnson, 8 Ill.App.3d 457, 289 N.E.2d 722, 726 (App.Ct. 1972), and cases from other states which had admitted bite-mark identification, as well as numerous articles from scientific journals treating the question. After a thoughtful and thorough discussion of the authorities, the court in Milone stated:
Similarly, in the instant case, the trial judge was correct in allowing expert testimony to aid his comparison between the bite mark on Sally Kandel’s thigh and the dentition of the defendant. The weight given this testimony was within the province of the court, and nothing in the record indicates that the trial judge abused his discretion in allowing the testimony. . .
The record unquestionably established that Dr. Sperber is an expert in the field of bite-mark identification. He was so recognized at trial by Dr. Beckstead, a witness for the appellant, another expert in this very limited field of about 30 individuals nationwide. There were, as might be expected, differences of opinion in this case between the expert for the Government and the expert for the defense, but these differences go to the weight rather than to the admissibility, Patterson v. State, supra. We find no merit to this assignment of error.
VI
THE MILITARY JUDGE ERRED TO THE PREJUDICE OF THE APPELLANT WHEN HE ALLOWED THE APPELLANT’S DENTAL DETENTIONS AND THE EVIDENCE DERIVED THEREFROM TO BE ADMITTED INTO EVIDENCE BECAUSE THIS EVIDENCE WAS BOTH THE POISONOUS FRUIT OF AN ILLEGAL SEARCH AND THE PRODUCT OF A VIOLATION OF THE APPELLANT’S ARTICLE 31 RIGHTS.
Appellant was arrested on suspicion of the offense in question on the morning of 7 February 1978. He was advised of his Article 31 rights at that time, and was soon provided counsel. He has never contended the arrest was improper. On 10 February, appellant was advised the Government intended to take impressions of his teeth. On 11 February, the Government took those impressions, with the cooperation of, but over the objection of, appellant. Appellant contends the taking of his teeth impressions violated his Article 31 rights and his rights under the Fourth and Fifth Amendments of the Constitution of the United States.
In United States v. Culver, 44 C.M.R. 564, 566 (A.F.C.M.R.1971), the accused was ex*739amined to determine if a tooth fragment matched a broken tooth in his mouth. The results of the examination were objected to at trial as a violation of the Sixth Amendment since counsel was not present at the examination nor was the accused advised as to his right to counsel or the right to remain silent. The court in Culver stated:
We are not here confronted with any question involving the Miranda rule or a lack of advice to Culver of his right to remain silent. The former is inapplicable to the facts here for there was no “interrogation,” as such, involved, and the latter doesn’t apply because the passive submission of accused’s body to a physical examination simply does not constitute a “statement” within the meaning of Article 31(b), Code, supra, or the Fifth Amendment to the Constitution. Cf. United States v. Bennett, 7 U.S.C.M.A. 97, 21 C.M.R. 223 (1956); see also McFarland v. United States, 150 F.2d 593 (D.C. Cir.1945), cert. denied, 326 U.S. 788 [66 S.Ct. 472, 90 L.Ed. 478] (1946), rehearing denied, 327 U.S. 814 [66 S.Ct. 526, 90 L.Ed. 1038] (1946); and 164 A.L.R. 967. Nor would such examination constitute the compulsion contemplated by Article 31(a), Code, supra. See United States v. Williamson, 4 U.S.C.M.A. 320, 15 C.M.R. 320 (1954); United States v. Rosato, 3 U.S.C.M.A. 143, 11 C.M.R. 143 (1953).
In United States v. Holland, 378 F.Supp. 144 (E.D.Pa.1974), the United States District Court for the Eastern District of Pennsylvania permitted a dental examination of the defendant to determine whether or not he was missing a tooth in the area of his mouth corresponding to that pinpointed by a witness to the F.B.I. The defendant claimed the examination violated his Fourth and Fifth Amendment rights. The court found that claim “plainly without merit.” In addressing the Fifth Amendment issue, the court stated the examination was neither testimonial nor communicative in nature, and that, considering the Fourth Amendment issue, a dental examination of the defendant’s mouth did not constitute a search.
The state courts which have dealt with these issues have followed the same line of reasoning. In Patterson v. State, 509 S.W.2d 857, 862 (Tex.Cr.App.1974), a police officer took the defendant to a dentist to obtain a cast of his teeth. The appellant contended the trial court erred in admitting evidence of a mold or cast of his teeth taken in violation of the search and seizure provision of the Fourth and Fourteenth Amendments to the Federal Constitution. The Texas court held “. . . that to require the appellant to produce a mold of his teeth is not in violation of any constitutional protection.” In another Texas case, Doyle v. State, 159 Tex.Cr.R. 310, 263 S.W.2d 779 (1954), the defendant was asked by the Sheriff to bite a piece of cheese. This piece of cheese was compared to one found at the scene of a burglary. An expert witness testified the same set of teeth had bitten both pieces of cheese. The appellant in Doyle contended that, when he bit into the cheese at the request of the Sheriff, he made a confession and the statutory warning had not been given him. The court did not agree with this contention of the appellant; the judges stated, “. . .we fail to perceive any material distinction between the case at bar and the footprint and fingerprint cases so long recognized.”
In State v. Collins, 328 So.2d 674 (La. 1976), the defendant, during trial, was required to open his mouth to allow the jury to see if he had a lower right tooth missing. The appellant contended that when he was asked to open his mouth and reveal his lower jaw, his Fifth Amendment rights were violated. The Supreme Court of Louisiana held: “Requiring a defendant to be observed is demonstrative evidence, and the practice does not violate the defendant’s Fifth Amendment right against self-incrimination.”
In People v. Allah, 84 Misc.2d 500, 376 N.Y.S.2d 399 (1975), a New York court concluded
. that the taking of such dental impression is simply a form of obtaining real or physical evidence which in no way violates the Fourth or Fifth Amendment *740privileges against unreasonable searches or seizures nor against self-incrimination. . Neither does it involve such an investigation of the body as to violate fundamental standards of fairness.
(Citations omitted).
We are fully aware that Article 31(b) affords members of the military service greater protection than the Fifth Amendment of the United States Constitution, but we find no case extending this increased protection to an examination of the mouth. There is no legal or logical reason to so extend Article 31(b) protection and no such protection in the Fourth and Fifth Amendments of the United States Constitution. Thus, we find no merit in this assigned error.
VII
THE GOVERNMENT FAILED TO PROVE THE APPELLANT’S GUILT BEYOND A REASONABLE DOUBT.
The evidence in this case establishes beyond reasonable doubt that Leslie Martin is dead, that her death was caused by an unlawful act of strangulation, and that the perpetrator of the act intended to kill or inflict great bodily harm. The crucial question is, “Bid appellant commit this murder?” The Government’s case is circumstantial and, the appellant contends, failed to prove his guilt beyond a reasonable doubt.
The Government’s evidence reveals a marriage in which tension existed as a result of financial difficulties partially caused by appellant’s gambling: 1) He played cards 5 and 6 times a month and lost more than he won; 2) He lost $100.00 during the afternoon and evening of 6 February 1978 in a card parlor prior to his return home at about 2300; 3) The strangulation death of Leslie Martin, wife of appellant, occurred in the home some time prior to 0745, 7 February 1978, and the presence of appellant at the scene was established until almost 0600 that morning; 4) Near the time of death, someone bit the left cheek of the victim, leaving a mark, and the appellant was shown to have a propensity to bite and chew on things as a means of releasing tension; 5) The appellant was identified by an expert in the field of forensic odontology as being the one whose teeth made the bite-marks on the victim.
Appellant contested much of the evidence offered by the Government witnesses, denied he killed his wife, and presented an alibi defense.
In the early morning hours of 7 February 1978, two neighbors of Corporal Martin heard a woman scream. Sergeant Gonzales did not know who uttered the scream, but indicated it came from the direction of appellant’s home. He stated he heard the scream at 0555, looked out his window and saw a brown automobile which he later identified as belonging to appellant. He again looked out his window at 0600 and noticed the car was gone and appellant’s young son was outside crying for his father.
Mrs. Soto also heard a scream the same morning which she stated sounded like that of Leslie Martin, whose apartment was next to hers, with a common wall separating their bedrooms. Mrs. Soto placed the time of the scream at about 0640. Appellant was at his place of duty by 0630. Each witness heard only one scream and both indicated that it came from the direction of the Martins’ apartment and was that of a woman. Our study of the record of trial convinces us that Sergeant Gonzales and Mrs. Soto heard the same scream. We place more credence in Sergeant Gonzales’ recollection of the time than in Mrs. Soto’s. Sergeant Gonzales, when he heard the scream, looked at his clock which read 0555. He got up, looked out the window, prepared for the day’s activities, and was conscious of the time because he was running a little late that day, whereas Mrs. Soto was awakened by her son who wanted a glass of water and medicine, noticed the kitchen clock showed 0630, then returned to bed and a few minutes later heard a scream. It did not appear Mrs. Soto , had any obligations to be any place at a particular time that morning, she was aroused from sleep, and returned to bed. The exact time, under the *741circumstances, was not as important to Mrs. Soto as it was to Sergeant Gonzales, and when she got up for the day, she did not look at the clock. One aroused from sleep by a child who needs medicine and then returns to bed, we believe, is more likely to misread the time than one who notes the time, gets up, prepares for the day, keeps rechecking the time, and leaves for work. We believe Mrs. Soto probably misread the time.
Appellant testified his alarm sounded at 0545; he arose, dressed and left his quarters in “three or four minutes.” Corporal Rivera testified appellant arrived at his home that morning at 0602. The exact moment of appellant’s arrival is questionable and could have been as early as 0558. Sergeant Gonzales’ identification of appellant’s automobile was somewhat clouded during his first appearance on the witness stand. He was later recalled and clearly stated it was the appellant’s automobile he had seen parked on the street at 0555 on the morning in question. His identification of the automobile was bolstered by that of an agent of the Naval Investigative Service. The information Sergeant Gonzales related to the court concerning the location of appellant’s automobile on that morning is not inconsistent with appellant’s own testimony pertaining to where he parked his automobile on the night of 6 February 1978. We are convinced appellant’s automobile was parked on the street outside his quarters at 0555 on 7 February 1978.
The time of Leslie Martin’s death figures prominently in appellant’s alibi defense. The body was warm when discovered at 0745, began to cool on the way to the hospital, but was still warm when admitted to the emergency room at 0837. There were factors in this case which affected the decedent’s body temperature, in addition to the time of death. The Martins slept on a waterbed which was heated on the morning of her death. Mrs. Nicholson, who discovered Leslie Martin, covered the body with a blanket and she was wrapped in the bed clothes on the way to the hospital.
Doctor Katsuyama, a forensic pathologist, testified that a waterbed heated to body temperature could result in no significant temperature loss to the body. Doctor Katsuyama, in his testimony and report, which was admitted as evidence, did not venture an opinion as to the time of death. The evidence also revealed that CPR and other emergency measures administered by rescue personnel could have effected the onset of usual body changes which occur following death.
We are convinced from the evidence in the record of trial that appellant could have been at home at the time of the murder. This conclusion brings us to the crucial evidence in the case against appellant, the bite-marks on the victim’s left cheek.
Doctor Katsuyama, testifying as an expert witness, stated in his opinion Leslie Martin died as a result of asphyxiation due to strangulation. He further was of the opinion, from his examination of the body, that an armlock type of strangulation was applied and it would have been possible for the assailant, during the attack, to have inflicted the bite-marks he found on the left cheek. It was also his opinion the bite-marks had been made close to the time of the strangulation injuries.
During the latter part of 1977, the appellant sought medical attention as a result of headaches, abdominal pains, and some vomiting of blood. He was admitted to the Naval Regional Medical Center at Camp Pendleton by Lieutenant Knight, a Navy doctor. Lieutenant Knight, during the period of hospitalization, observed appellant chewing on a toothbrush at inappropriate times, such as when he was walking in the hall and in the room through the day.
Lieutenant Knight referred appellant to Lieutenant Sherman, a staff psychologist, at the Navy Regional Medical Center, for professional attention. Lieutenant Sherman related that during consultative sessions, the appellant disclosed that to let off steam he would bite and chew things; and, that when he was “up tight”, anxious, he chewed on objects as a way of releasing some of his tension. This propensity by *742appellant to chew on things was also noticed by Mrs. Nicholson when she visited in the Martin home.
Doctor Sperber, a civilian dentist and a forensic odontologist, testified as an expert witness and identified the appellant, with a reasonable dental certainty, as the individual who had inflicted the bite-mark on the deceased. Doctor Sperber’s identification and work was strongly attacked by Doctor Beckstead, another forensic odontologist. Doctor Sperber and Doctor Beckstead both recognized the other as an expert in this field, and generally agreed on the state of development of bite-mark identification, techniques and procedures that should be used, and that the empirical evidence now existing did not establish the uniqueness of bite-marks to the extent of fingerprints. Doctor Beckstead questioned the quality and accuracy of Doctor Sperber’s work, and related how he would have done some things differently had he made the examination and comparison. Doctor Sperber was satisfied to a reasonable certainty that the bite-mark on the victim’s cheek was made by the appellant; however, Doctor Beckstead, looking at Doctor Sperber’s photographs, models, and other means of proof, did not believe the appellant could be identified as the one making the bite-mark, but felt that'he could not be excluded as one that may have caused the injury.
We note in evaluating the testimony of these experts that Doctor Sperber examined the marks on the body, took numerous black and white, as well as colored, photographs of the area on 8 and 9 February, took copies of appellant’s dentition, and made many comparisons in arriving at his opinion. He then prepared a videotape explaining to the members the step-by-step process by which he arrived at his opinion. Doctor Beckstead did not view the body, but based his opinion on a critique of Doctor Sperber’s work. These gentlemen both displayed impressive qualifications, training, and experience in their field of expertise and both ably acquitted themselves during direct and cross-examination. The members no doubt fully considered and weighed the content of the expert testimony and opinions in reaching a verdict in this case.
The case sub judice, as the other cases reported in which bite-mark evidence constituted part of the Government’s evidence, did not depend alone on that identification. Our consideration of all the evidence presented by the Government convinces us of appellant’s guilt beyond a reasonable doubt, as it did the members of the court. We find no error during trial which has resulted in substantial prejudice to the rights of the appellant.
Accordingly, the findings and sentence as approved by the convening authority are approved.
Chief Judge CEDARBURG concurs.

. Mrs. Martin belonged to the Morman Church and had on the prescribed religious garment. The garment is of light material and is worn beneath the dress.


. California, Illinois, Louisiana, New York, Oregon, Texas and Vermont.